DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 15, 2022.  Claims 1 - 18, and 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9 - 11, filed on February 02, 2022, with respect to the rejection of claims 1 - 20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Zhu, Kang, Milstein, Yan, Phillips, Zhang, and Mueller.

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of No. 2021/0001858 to KANG (herein after "Kang").
As to Claim 1,
Zhu is considered to disclose a system comprising (see Figs. 1 - 3A - 3B, 7): 
one or more processors (see Figs. 1 - 3A - 3B, 7, ¶0025, ¶0032, and ¶0062.  In particular, see Fig. 7 ~ 1501, and ¶0062); and 
one or more computer-readable media storing computer-executable instructions that, when executed (see Fig. 7, ¶0069 - ¶0070, and ¶0075.  In particular, see ¶0075, "Embodiments of the disclosure also relate to an apparatus for performing the operations herein. Such a computer program is stored in a non-transitory computer readable medium”), cause the system to perform operations comprising: 
receiving, from a sensor of an autonomous vehicle, sensor data representing at least a portion of an environment (see Fig. 6, ¶0019, ¶0021, and ¶0035 - ¶0036.  In particular, see ¶0021, "sensor system 115 includes, but it is not limited to... Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle... LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers... Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”); 
determining a lane change action for the autonomous vehicle to perform in the environment (see Figs. 1, 6, ¶0017 - ¶0018, ¶0055 - ¶0057, and Abstract.  In particular, see Fig. 5 ~ 502 - 504.  See Fig. 6 ~ 604 - 607.

    PNG
    media_image1.png
    522
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    658
    media_image2.png
    Greyscale

See ¶0055, "FIG. 6 is a flow diagram illustrating a process of determining user intention for possible lane changing of an autonomous driving vehicle." See ¶0057); 
determining that an object represented in the sensor data is associated with a target lane associated with the lane change action (see Fig. 6, and ¶0055 - ¶0057.  In particular, see Fig. 6 ~ 607.  See ¶0057, "if there is another vehicle quickly approaching from behind within the adjacent lane, the user intention may be considered as unintentional for lane changing as the other vehicle may collide with the ADV if lane changing occurs. Similarly, if there is another vehicle ahead of the ADV within the adjacent lane, but is moving at a much lower speed than the speed of the ADV, the user intention may be considered as unintentional as the ADV may collide with the other vehicle if it changes lane. Further, if the adjacent lane will merge with the current lane ahead, the user intention may be considered as unintentional because the adjacent lane will soon end up with the current lane"); 
determining, based at least in part on the sensor data, attribute data (see Fig. 2, and ¶0021, "in addition to sensing objects, radar unit 214 may additionally sense the speed and / or heading of the objects.  See ¶0035, "The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques... can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and / or LIDAR."  Emphasis added) comprising: 
first velocity data associated with the autonomous vehicle (see Fig. 6 ~ 607, ¶0016, ¶0021, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see ¶0042, "the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path."  See ¶0049, "if there is another vehicle moving in lane 412 from behind closing in on ADV 401 at a significant higher speed than the speed of ADV 401"), 
second velocity data associated with the object (see Fig. 6 ~ 607, ¶0016, ¶0021, ¶0035, ¶0037, ¶0051, and ¶0057 - ¶0058. In particular, see ¶0051, "if it is determined there is an object in front of ADV 401, in this example, object 403, moving at a speed that is significantly slower than the speed of ADV 401, it is likely the user intends to change lane to go around the object. Object 403 may be an obstacle (e.g., luggage dropped off from another vehicle) statically disposed within lane 411. Object 403 may be another vehicle moving at a significant slower speed”); 
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest a distance between the autonomous vehicle and the object; inputting the attribute data into a machine-learned model; receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle; 
determining, based at least in part on the yield score, a predicted trajectory associated with the object; and 
controlling, based at least in part on the predicted trajectory, the autonomous vehicle to perform the lane change action.
Kang’s work presents A lane change control device wherein a learning device that learns an environment in which the autonomous vehicle is able to change lanes on a road ; and a controller that controls a lane change of the autonomous vehicle , based on a learned result of the learning device.  (See abstract.)
Kang further teaches a distance between the autonomous vehicle and the object (see ¶0050); inputting the attribute data into a machine-learned model (see ¶0049-¶0053, Kang discloses learning device 30 which teaches a machine-learned model that incorporates inputs from the environment, including but not limited to, obstacles around the autonomous vehicle 210 and a state of the forward and rearward vehicles (220 and 230, respectively which are traveling on the target lane that the subject vehicle intends to switch lanes to); determining, based at least in part on the yield score, a predicted trajectory associated with the object.  (See Figs. 1-4, ¶0013, ¶0020 ¶0040, ¶0052-¶0063, ¶0067.  In particular, see Fig. 4 ~ process method step 402.  

    PNG
    media_image3.png
    381
    553
    media_image3.png
    Greyscale

See ¶0052 and ¶0057, Kang an autonomous vehicle that performs a lane change based on whether a vehicle in an adjacent lane is going to yield.  So, it has the object detection, the velocity of the object, the distance.  It also inputs this data into a machine-learned model to determine a yield score.  The only thing it is explicitly missing is the velocity of the autonomous vehicle, however, I think an argument can be made that this is required to determine the velocity of the other vehicle when using a LIDAR or RADAR system.  It is also required to actually determine the feasibility of the lane change); and controlling, based at least in part on the yield score (learned result), the autonomous vehicle to perform the lane change action.  (See Figs. 1-4, ¶0013, ¶0020 ¶0040, ¶0052-¶0063, ¶0067, and ¶0072.  In particular, see Fig. 4 ~ process method step 402.  See ¶00040, ¶0055, ¶0067, and ¶0072.  Kang teaches controlling the subject vehicle based at least in part on the yield score (learned result), the autonomous vehicle to perform the lane change action).

Zhu is analogous art to the claimed invention as it relates to an autonomous lane change assistance system in that it provides determination of an object existing in the target lane of which the subject vehicle intends to change lanes to. Kang is analogous art to the claimed invention as it relates to an autonomous vehicle lane changing system in that it provides a machine-learned result that performs the lane change action.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change action based at least in part on the yield score (learned result), as taught by Kang.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 6,
Zhu is considered to disclose a method (Figs. 1 – 3A – 3B, and 5 – 7. In particular, see Figs. 5 - 6) comprising: 
receiving, from a sensor of a vehicle, sensor data of an environment (see Fig. 6, ¶0019, ¶0021, and ¶0035 - ¶0036.  In particular, see ¶0021, "sensor system 115 includes, but it is not limited to... Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicl+D24e... LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers... Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”); 
determining, based at least in part on the sensor data, a presence of an object in the environment (see Fig. 6, and ¶0055 - ¶0057.  In particular, see Fig. 6 ~ 607.  See ¶0057, "if there is another vehicle quickly approaching from behind within the adjacent lane, the user intention may be considered as unintentional for lane changing as the other vehicle may collide with the ADV if lane changing occurs. Similarly, if there is another vehicle ahead of the ADV within the adjacent lane, but is moving at a much lower speed than the speed of the ADV, the user intention may be considered as unintentional as the ADV may collide with the other vehicle if it changes lane. Further, if the adjacent lane will merge with the current lane ahead, the user intention may be considered as unintentional because the adjacent lane will soon end up with the current lane”); 
determining, based at least in part on the sensor data, attribute data (see Fig. 2, and ¶0021, "in addition to sensing objects, radar unit 214 may additionally sense the speed and / or heading of the objects.  See ¶0035, "The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques... can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and / or LIDAR."  Emphasis added) comprising: 
first velocity data associated with the vehicle (see Fig. 6 ~ 607, ¶0016, ¶0021, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see ¶0042, "the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path."  See ¶0049, "if there is another vehicle moving in lane 412 from behind closing in on ADV 401 at a significant higher speed than the speed of ADV 401"); 
second velocity data associated with the object (see ¶0057 - ¶0058. In particular, see ¶0051, "if it is determined there is an object in front of ADV 401, in this example, object 403, moving at a speed that is significantly slower than the speed of ADV 401, it is likely the user intends to change lane to go around the object. Object 403 may be an obstacle (e.g., luggage dropped off from another vehicle) statically disposed within lane 411. Object 403 may be another vehicle moving at a significant slower speed”); and 
a distance between the vehicle and the object (see ¶0029, ¶0037, and ¶0057 - ¶0058.  In particular, see Fig. 3 ~ 340.  See ¶0029,"the ECU 100 executes assisted lane changes based on a plurality of lane change parameters which define the characteristics of the assisted lane changes… the lane change parameters include at least... minimum inter-vehicle distance... the minimum inter-vehicle distance indicates a minimum distance that must exist between the vehicle 1 and other vehicle in the target lane of the assisted lane change."  See ¶0037.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest a distance between the autonomous vehicle and the object; inputting the attribute data into a machine-learned model; receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle; and controlling, based at least in part on the yield score, the autonomous vehicle to perform the lane change action.
On the other hand, Kang teaches a distance between the autonomous vehicle and the object (see ¶0050); inputting the attribute data into a machine-learned model.  (See ¶0049-¶0053, Kang discloses learning device 30 which teaches a machine-learned model that incorporates inputs from the environment, including but not limited to, obstacles around the autonomous vehicle 210 and a state of the forward and rearward vehicles (220 and 230, respectively which are traveling on the target lane that the subject vehicle intends to switch lanes to).
Additionally, Kang teaches receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle (see Figs. 1-4, ¶0013, ¶0020 ¶0040, ¶0052-¶0063, ¶0067.  In particular, see Fig. 4 ~ process method step 402.  See ¶0052 and ¶0057, Kang an autonomous vehicle that performs a lane change based on whether a vehicle in an adjacent lane is going to yield.  So, it has the object detection, the velocity of the object, the distance.  It also inputs this data into a machine-learned model to determine a yield score.  The only thing it is explicitly missing is the velocity of the autonomous vehicle, however, I think an argument can be made that this is required to determine the velocity of the other vehicle when using a LIDAR or RADAR system.  It is also required to actually determine the feasibility of the lane change); and
controlling, based at least in part on the yield score, the autonomous vehicle to perform the lane change action.  (See Figs. 1-4, ¶0013, ¶0020 ¶0040, ¶0052-¶0063, ¶0067, and ¶0072.  In particular, see Fig. 4 ~ process method step 402.  See ¶00040, ¶0055, ¶0067, and ¶0072.  Kang teaches controlling the subject vehicle based at least in part on the yield score (learned result), the autonomous vehicle to perform the lane change action).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change action based at least in part on the yield score (learned result), as taught by Kang.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 14,
Zhu is considered to disclose a non-transitory computer-readable medium storing instructions executable by a processor, wherein the instructions, when executed, cause the processor to perform operations (see Fig. 7, ¶0069 - ¶0070, and ¶0075.  In particular, see ¶0075, "Embodiments of the disclosure also relate to an apparatus for performing the operations herein. Such a computer program is stored in a non-transitory computer readable medium”) comprising: 
receiving, from a sensor of a vehicle, sensor data of an environment (see Fig. 6, ¶0019, ¶0021, and ¶0035 - ¶0036.  In particular, see ¶0021, "sensor system 115 includes, but it is not limited to... Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle... LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers... Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”); 
determining, based at least in part on the sensor data, a presence of an object in the environment (see Fig. 6, and ¶0055 - ¶0057.  In particular, see Fig. 6 ~ 607.  See ¶0057, "if there is another vehicle quickly approaching from behind within the adjacent lane, the user intention may be considered as unintentional for lane changing as the other vehicle may collide with the ADV if lane changing occurs. Similarly, if there is another vehicle ahead of the ADV within the adjacent lane, but is moving at a much lower speed than the speed of the ADV, the user intention may be considered as unintentional as the ADV may collide with the other vehicle if it changes lane. Further, if the adjacent lane will merge with the current lane ahead, the user intention may be considered as unintentional because the adjacent lane will soon end up with the current lane”); 
determining, based at least in part on the sensor data, attribute data (see Fig. 2, and ¶0021, "in addition to sensing objects, radar unit 214 may additionally sense the speed and / or heading of the objects.  See ¶0035, "The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques... can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and / or LIDAR."  Emphasis added); and controlling, based at least in part on a yield score, the vehicle to traverse the environment.  (See Figs. 5 - 6.  See Fig. 5 ~ 503.  See ¶0054, "operation 503, processing logic determines a user intention of the driver regarding whether the driver intends to change lane... If it is determined that the driver intends to change lane, in operation 504, processing logic allows the ADV continuing to drift off the center line of the lane for possible lane changing or lane exiting.")
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest a distance between the autonomous vehicle and the object; inputting the attribute data into a machine-learned model; receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle; and controlling, based at least in part on the yield score, the autonomous vehicle to perform the lane change action.
On the contrary, Kang teaches receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the autonomous vehicle.  (See Figs. 1-4, ¶0013, ¶0020 ¶0040, ¶0052-¶0063, ¶0067.  In particular, see Fig. 4 ~ process method step 402.  See ¶0052 and ¶0057, Kang an autonomous vehicle that performs a lane change based on whether a vehicle in an adjacent lane is going to yield.  So, it has the object detection, the velocity of the object, the distance.  It also inputs this data into a machine-learned model to determine a yield score.  The only thing it is explicitly missing is the velocity of the autonomous vehicle, however, I think an argument can be made that this is required to determine the velocity of the other vehicle when using a LIDAR or RADAR system.  It is also required to actually determine the feasibility of the lane change); and
controlling, based at least in part on the yield score, the autonomous vehicle to perform the lane change action.  (See Figs. 1-4, ¶0013, ¶0020 ¶0040, ¶0052-¶0063, ¶0067, and ¶0072.  In particular, see Fig. 4 ~ process method step 402.  See ¶00040, ¶0055, ¶0067, and ¶0072.  Kang teaches controlling the subject vehicle based at least in part on the yield score (learned result), the autonomous vehicle to perform the lane change action).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change action based at least in part on the yield score (learned result), as taught by Kang.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 16,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 14 (see ¶0075), wherein, and the operations further comprising: 
determining second attribute data associated with a second time.  (See Figs. 2, 6, ¶0016, ¶0021, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see Fig. 2, ¶0039 - ¶0041.  Zhu teaches a plurality of attribute data respective with time.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest inputting the second attribute data into the machine-learned model.
On the contrary, Kang teaches inputting the attribute data into a machine-learned model.  (See ¶0049-¶0053, Kang discloses learning device 30 which teaches a machine-learned model that incorporates inputs from the environment, including but not limited to, obstacles around the autonomous vehicle 210).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inputting of attribute data into a machine-learned model, as taught by Kang.  Doing so, facilitates the autonomous vehicle to be controlled to perform the lane change action based in part on the yield score.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

Claims 2, 5, 7, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of No. 2021/0001858 to KANG (herein after "Kang"), as to claims 1 and 16 respectively above, and further in view of U.S. Patent Application Publication No. 2019/0212744 A1 to MILSTEIN et al. (herein after "Milstein").
As to Claim 2,
Modified Zhu substantially discloses the system of claim 1, wherein the attribute data is first attribute data associated with a first time and the distance is a first distance (see Figs. 2, 6, ¶0016, ¶0021, ¶0029 - ¶0030, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see Fig. 6 ~ 607, ¶0029 - ¶0030, and ¶0042, Zhu teaches wherein the attribute data associated with a first time and the distance is a first distance), the operations further comprising: 
determining second attribute data associated with a second time, the second attribute data (see Figs. 2, 6, ¶0016, ¶0021, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see Fig. 2, ¶0039 - ¶0041.  Zhu teaches a plurality of attribute data respective with time) comprising: 
third velocity data associated with the autonomous vehicle (see Figs. 1 - 2, and ¶0039 - ¶0041,  In particular, see ¶0042), 
fourth velocity data associated with the object.  (See Figs. 1 - 2, and ¶0039 - ¶0043, In particular, see ¶0039, and ¶0042.)
While Zhu discusses distance involving objects entering an area which the vehicle traverses, when both the vehicle and the object are at speed especially in terms of collision avoidance strategies and techniques (see Fig. 2, and ¶0039 - ¶0043, In particular, see ¶0039, and ¶0042), Milstein provides more clarification regarding a second distance between the autonomous vehicle and the object at the second time.  (See ¶0068, “the sensor data includes data that describes a location of objects within the surrounding environment of the autonomous vehicle 104... that includes data that describes a location (e.g., in three-dimensional space relative to the autonomous vehicle 104”.)
Milstein’s work presents an autonomous vehicle driving path system wherein a driving path for an AV in a roadway is determined, such  that driving path information based on a trajectory point in a trajectory of the driving path is generated, resulting in driving path data associated with the driving path to an AV for controlling the AV on the roadway being provided.
Milstein further teaches inputting the second attribute data into a machine-learned model.  (See ¶0079, Milstein teaches a machine-learned model, herein described as prediction system 222, which inputs state data associated with an object into the machine-learning / modeling engine.  Milstein’s described data is a plurality of information tagged to an object.); 
Milstein is analogous with the claimed invention in that it discloses a motion planning system for autonomous vehicles, which includes but is not limited to executing lane changes.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inputting of attribute data into a machine-learned model, as taught by Milstein.  Doing so, facilitates the autonomous vehicle to be controlled to perform the lane change action based in part on the yield score.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 5,
Modified Zhu substantially discloses the system of claim 1. 
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the object is associated with at least one of: an additional vehicle; a bicyclist; a motorcycle; or a truck.
Conversely, Milstein’s mapped driving path system for autonomous vehicles teaches wherein the object is associated with at least one of: an additional vehicle; a bicyclist; a motorcycle; or a truck.  (See ¶0076)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the object detection, wherein the object comprises a plurality and diversity of vehicles, as taught by Milstein’s mapped driving path system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.
As to Claim 7,
Modified Zhu substantially discloses the method of claim 6, wherein: 
the attribute data is first attribute data associated with a first time and the distance is a first distance (see Figs. 2, 6, ¶0016, ¶0021, ¶0029 - ¶0030, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see Fig. 6 ~ 607, ¶0029 - ¶0030, and ¶0042, Zhu teaches wherein the attribute data associated with a first time and the distance is a first distance), the method further comprising: 
determining second attribute data associated with a second time, 
the second attribute data (see Figs. 2, 6, ¶0016, ¶0021, ¶0035, ¶0037, ¶0041, and ¶0049, ¶0051, ¶0057 - ¶0058.  In particular, see Fig. 2, ¶0039 - ¶0041.  Zhu teaches a plurality of attribute data respective with time) comprising: 
third velocity data associated with the vehicle (see Figs. 1 - 2, and ¶0039 - ¶0041,  In particular, see ¶0042); 
fourth velocity data associated with the object.  (See Figs. 1 - 2, and ¶0039 - ¶0043, In particular, see ¶0039, and ¶0042.)
While Zhu discusses distance involving objects entering an area which the vehicle traverses, when both the vehicle and the object are at speed especially in terms of collision avoidance strategies and techniques (see Fig. 2, and ¶0039 - ¶0043, In particular, see ¶0039, and ¶0042), Milstein provides more clarification regarding a second distance between the vehicle and the object.  (See ¶0068, “the sensor data includes data that describes a location of objects within the surrounding environment of the autonomous vehicle 104... that includes data that describes a location (e.g., in three-dimensional space relative to the autonomous vehicle 104”.)
Milstein further teaches inputting the second attribute data into a machine-learned model.  (See ¶0079, Milstein teaches a machine-learned model, herein described as prediction system 222, which inputs state data associated with an object into the machine-learning / modeling engine.  Milstein’s described data is a plurality of information tagged to an object.); 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inputting of attribute data into a machine-learned model, as taught by Milstein.  Doing so, facilitates the autonomous vehicle to be controlled to perform the lane change action based in part on the yield score.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 17,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 16 (see ¶0054), the operations further comprising: 
enabling a turn indicator, reducing a velocity of the vehicle, increasing the velocity of the vehicle, or controlling the vehicle to reduce a distance between the vehicle and a target lane.  (See ¶0039 - ¶0041.  In particular, see ¶0039.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not explicitly teach controlling the vehicle to perform a lane change indication.
Conversely, Milstein’s mapped driving path system for autonomous vehicles teaches controlling the vehicle to perform a lane change indication (see ¶0073, - ¶0074, ¶0081, ¶0095, and ¶0098.  In particular, see ¶0081, ¶0095, and ¶0098, Milstein teaches controlling the vehicle to perform a lane change indication.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change indication, as taught by Milstein’s mapped driving path system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

Claims 3 and 8 – 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of No. 2021/0001858 to KANG (herein after "Kang"), and further in view of U.S. Patent Application Publication No. 2019/0212744 A1 to MILSTEIN et al. (herein after "Milstein"), as to claims 2 and 7 above, and further in view of U.S. Patent Application Publication No. 2018/0267557 A1 to YAN et al. (herein after "Yan").
As to Claim 3,
Modified Zhu substantially discloses the system of claim 2.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the second attribute data is further based at least in part on a lane change indication.
On the other hand, Yan’s vehicle lane change assistance system refined by passenger comfort score teaches wherein the second attribute data is further based at least in part on a lane change indication.  (See Figs. 5 - 6, ¶0047, and ¶0051 - ¶0052.  In particular, see Fig. 5 ~ 320 - 510.  See Fig. 6 ~ 320 and 340, 610 - 620. See ¶0047, "if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when the ECU 100 modifies the lane change parameters, the ECU 100 also modifies the mobile parameters of the mobile device 20 in a corresponding manner.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the inter-vehicle distance, and distance - to - object determination; and attribute data input functionality, as taught by Yan’s vehicle lane change assistance system refined by passenger comfort score.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.
As to Claim 8,
Modified Zhu substantially discloses the method of claim 7.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, controlling the vehicle to perform a lane change indication; wherein determining the attribute data is further based at least in part on the lane change indication.
On the other hand, Milstein teaches controlling the vehicle to perform a lane change indication (see ¶0073, - ¶0074, ¶0081, ¶0095, and ¶0098.  In particular, see ¶0081, ¶0095, and ¶0098, Milstein teaches controlling the vehicle to perform a lane change indication.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change indication, as taught by Milstein’s mapped driving path system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
Yan teaches determining the attribute data is further based at least in part on the lane change indication.  (See Figs. 5 - 6, ¶0047, and ¶0051 - ¶0052.  In particular, see Fig. 5 ~ 320 - 510.  See Fig. 6 ~ 320 and 340, 610 - 620. See ¶0047, "if the ECU 100 determines that the passenger is comfortable ("YES" at step 330), instead of terminating the process, the ECU 100 continues to step 510. At step 510, the ECU 100 updates the mobile parameters stored on the mobile device 20 with the current lane change parameters used by the ECU 100. In other words, when the ECU 100 modifies the lane change parameters, the ECU 100 also modifies the mobile parameters of the mobile device 20 in a corresponding manner.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with determining the attribute data based at least in part on the lane change indication, as taught by Yan.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.
As to Claim 9,
Modified Zhu substantially discloses the method of claim 8.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it determines that the yield score meets or exceeds a yield score threshold; wherein controlling the vehicle is further based at least in part on the yield score meeting or exceeding the yield score threshold.
Conversely, Zhang’s interactive external vehicle-user semiotic based communication system teaches determining that the yield score meets or exceeds a yield score threshold.  (See Fig. 7, Col. 14, Lines 32 - 52, and Col. 19, Lines 11 - 19, and Col. 44, Lines 39 - 51.  In particular, Fig. 7. See Col. 14, Lines, 46 - 52, "Identifying the operational environment information may include... determining a correspondence between, for example, a measurement for a respective aspect of the operational environment and a corresponding Boolean value, such as by determining whether a measurement exceeds a defined threshold."  Emphasis added.  See Col. 44, Lines 39 - 51, "For example... determining that a probability that a current or expected spatiotemporal location of the first pedestrian 7512 is convergent with an expected spatiotemporal location of the vehicle 7100 corresponding to concurrently proceeding through the intersection exceeds a defined threshold.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score having thresholds wherein it further indicates indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s interactive external vehicle-user semiotic based communication system.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
Milstein’s mapped driving path system for autonomous vehicles teaches controlling the vehicle is further based at least in part on the yield score meeting or exceeding the yield score threshold.  (See ¶0073- ¶0074, ¶0081, ¶0101, ¶0133, and ¶0135.  In particular, see ¶0081, ¶0101, ¶0133, and ¶0135, Milstein teaches the yield score as a cost function, which signals higher or lower impacts / outlays, and uses this data in controlling the vehicle based upon the cost function meeting or exceeding the cost function thresholds.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change action based in part on the yield score meeting or exceeding the yield score threshold, as taught by Milstein.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

Claims 12, 18, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of No. 2021/0001858 to KANG (herein after "Kang"), as to claims 6 and 14 respectively above, and further in view of U.S. Patent No. 10,434,935 B1 to ZHANG et al. (herein after "Zhang") in view of U.S. Patent Application Publication No. 2019/0212744 A1 to MILSTEIN et al. (herein after "Milstein")..
As to Claim 12,
Modified Zhu substantially discloses the method of claim 6.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it, determines that the yield score is below a yield score threshold; wherein controlling the vehicle comprises controlling, based at least in part on the yield score being below the yield score threshold, the vehicle refrains from performing a lane change action.
Conversely, Zhang’s interactive external vehicle-user semiotic based communication system teaches wherein it, determines that the yield score is below a yield score threshold.  (See Tables 1 - 2, Col. 19, Lines 11 - 18, "The vehicle control action may be a 'Yield' vehicle control action for controlling the vehicle to traverse the vehicle transportation network, or a portion thereof, by controlling an acceleration unit, a braking unit, another velocity control unit, or combination of velocity control units, to slow the vehicle or otherwise control the vehicle to move at a speed within a defined threshold or range, which may be lower than or within a defined statutory speed limit."  See Col. 31, Lines 44 – 61.  See Figs. 4 – 6, Col. 38, Lines 9 -19, Lines 26 – 32, Col. 39, Lines 66 - 67 through Col. 40, Lines 1 – 2, Col. 41, Lines 59 - 67 through Col. 42, Lines 1 – 8, and Lines 40 - 46.  In particular, see Figs. 6. See Col. 38, Lines 26 - 32, "the HMI module 5006 may interpret a sequence of head and/or leg movements (e.g., pedestrian turning head towards the vehicle then looking down without moving the rest of the pedestrian's body) as an implicit acknowledgement to vehicle that the pedestrian is yielding the right of way to the vehicle."  See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 - 2, "semiotic representation; and the response can be an expected response, such as a response that non-responsive to the first semiotic representation… responses can be ranked accordingly to an explicitness degree where an explicit response can have a highest degree of explicitness and a response of confusion or misunderstanding can have a lowest degree of explicitness."  Emphasis added.)
Zhang further teaches the vehicle refraining from performing a lane change action.  (See Col. 16, Lines 34 - 50, Zhang teaches the vehicle refraining from performing a lane change function based upon consideration of aggregate external object information.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the machine-learned model that outputs a yield score having thresholds wherein it further indicates indicating a probability that the object is yielding to the autonomous vehicle, as taught by Zhang’s interactive external vehicle-user semiotic based communication system.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
Milstein’s mapped driving path system for autonomous vehicles teaches controlling the vehicle comprises controlling, based at least in part on the yield score being below the yield score threshold.  (See ¶0073- ¶0074, ¶0081, ¶0101, ¶0133, and ¶0135.  In particular, see ¶0081, ¶0101, ¶0133, and ¶0135, Milstein teaches the yield score as a cost function, which signals higher or lower impacts / outlays, and uses this data in controlling the vehicle based upon the cost function being below the cost function thresholds.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change action based in part on the yield score being below the yield score threshold, as taught by Milstein.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 18,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 14. 
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest determining that the yield score meets or exceeds a yield score threshold; and determining, based at least in part on determining that the yield score meets or exceeds the yield score threshold, a lane change action; wherein controlling the vehicle comprises controlling the vehicle to perform the lane change action.  
On the contrary, Zhang’s interactive external vehicle-user semiotic based communication system teaches determining that the yield score meets or exceeds a yield score threshold.  (See Fig. 7, Col. 14, Lines 32 - 52, and Col. 19, Lines 11 - 19, and Col. 44, Lines 39 - 51.  In particular, Fig. 7. See Col. 14, Lines, 46 – 52.See also Col. 44, Lines 39 – 51.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with determining that the yield score meets or exceeds a yield score threshold, as taught by Zhang.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
Milstein’s mapped driving path system for autonomous vehicles teaches determining, based at least in part on determining that the yield score meets or exceeds the yield score threshold, a lane change action (see ¶0073- ¶0074, ¶0081, ¶0101, ¶0133, and ¶0135.  In particular, see ¶0081, ¶0101, ¶0133, and ¶0135, Milstein teaches the yield score as a cost function, which signals higher or lower impacts / outlays, and uses this data in controlling the vehicle based upon the cost function meeting or exceeding the cost function thresholds); 
wherein controlling the vehicle comprises controlling the vehicle to perform the lane change action.  (See ¶0073, “LIDAR localizer determines a LIDAR pose estimate in response to receiving sensor data (e.g., LIDAR data, RADAR data, etc.) from sensors 206 for operating (e.g., routing, navigating, controlling, etc.) the autonomous vehicle 104 under autonomous control (e.g., in a coverage lane).  See ¶0074, Milstein teaches prescription of a motion plan that includes a diversity of lane change strategies and maneuvers.  See ¶0081,  Milstein teaches wherein based upon the inputted state data associated with the probability of the object performing according to a motion plan into his machine-learned model, described as prediction system 222, prediction system 222 outputs a cost function which signals higher or lower impacts / outlays; and then controls the autonomous vehicle to execute collision avoidance, which may include a lane change based upon the output determination of that motion plan’s cost function.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change action based in part on the yield score, as taught by Milstein’s mapped driving path system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 21,
Modified Zhu substantially discloses the method of claim 6. 
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the object is associated with at least one of: an additional vehicle; a bicyclist; a motorcycle; or a truck; and the object is associated with a drivable area in the environment.
Conversely, Milstein’s mapped driving path system for autonomous vehicles teaches wherein the object is associated with at least one of: 
an additional vehicle; a bicyclist; a motorcycle; or a truck.  (See ¶0076) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the object detection, wherein the object comprises a plurality and diversity of vehicles, as taught by Milstein’s mapped driving path system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
Zhang’s interactive external vehicle-user semiotic based communication system teaches wherein the object is associated with a drivable area in the environment.  (See Col. 16, Lines 21 - 34, Zhang teaches wherein the object is associated with a traversal of an area in the environment.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the object is associated with a drivable area in the environment, as taught by Zhang.  (See Col. 39, Lines 56 - 67 through Col. 40, Lines 1 – 2.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating semiotic representations from pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.

Claims  4, 10 – 11, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of No. 2021/0001858 to KANG (herein after "Kang") as to claims 1, 6, and 14 respectively above, and further in view of U.S. Patent Application Publication No. 2019/0377351 A1 to PHILLIPS et al. (herein after "Phillips").
As to Claim 4,
Modified Zhu substantially discloses the system of claim 1.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein, the operations further comprise: determining, based at least in part on the yield score, a cost associated with the lane change action; wherein controlling the autonomous vehicle is further based at least in part on the cost. 
Therefore, Phillips’ autonomous vehicle motion planning system for gridlock is introduced to combine with Zhu’s driver-intention based lane change assistance system for autonomous vehicles, in view of Yan and Zhang, to cure the gaps that Zhu has in disclosing the claimed invention.
Phillips’ work presents a motion planning system that solves gridlock as part of determining a motion plan for an autonomous vehicle (AV). In particular, a scenario generator within a motion planning system can determine one or more keep clear areas associated with the lane sequence, each keep clear area indicative of a region along the nominal path in which gridlock prevention is desired. A gridlock constraint can be generated for each of the one or more keep clear areas, each constraint being defined as a constraint area in a multi-dimensional space. A low-cost trajectory path can be determined through a portion of the multi-dimensional space that minimizes exposure to the constraint areas and that is consistent with all constraints generated for the one or more objects of interest and the one or more keep clear areas.
Phillips’ autonomous vehicle motion planning system for gridlock solutions further teaches wherein, the operations further comprising: determining, based at least in part on the yield score, a cost associated with the lane change action (see Fig. 14, ¶0073, and ¶0085. In particular, see ¶0073" A route selector or other suitable processing component within the motion planning system can be configured to pick the best maneuver based at least in part on the score for each maneuver's best trajectory path (e.g., the low-cost trajectory path) and a relative urgency factor indicative of the relative need or preference of each maneuver (e.g., the urgency to lane change now versus staying in a current lane”); wherein controlling the autonomous vehicle is further based at least in part on the cost.  (See Figs. 17, 20, ¶0208 - ¶0219, and ¶0227 - ¶0228, and ¶0232.  In particular, see Fig. 17 ~ 1114. Fig. 20 ~ 1318. Fig. 22 ~ 1352. See ¶0218 - ¶0219, "method 1300 of scenario generation and related motion planning according to example embodiments... At 1302, a computing system can determine a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver."  See ¶0227, "At 1312, a computing system can determine a low-cost trajectory path through a portion of the multiplexed multi-dimensional space created at 1310 that does not include constraint areas or that minimizes exposure to the constraint areas. In some implementations, determining a trajectory path at 1312 through the portion of the multiplexed space that minimizes exposure to the constraint areas."  See ¶0228, "best maneuver is then determined at 1313 based on scores for the best trajectory (e.g., the low-cost trajectory determined at 1312) for each maneuver and a relative urgency factor associated with each maneuver... a relative urgency factor can provide a quantifiable indication of the urgency of performing that particular maneuver (e.g., changing lanes or staying in a current lane)"  See ¶0232, "At 1318, a computing system can control motion of the autonomous vehicle based at least in part on the motion plan determined at 1316.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the cost determination associated with the lane change action, and subsequent control of the autonomous vehicle respective to that cost, as taught by Phillips autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.
As to Claim 10,
Modified Zhu substantially discloses the method of claim 6.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it determines, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object; wherein controlling the vehicle is further based at least in part on the predicted motion profile.
On the other hand, Phillips’ autonomous vehicle motion planning system for gridlock teaches determining, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object (see Figs. 1 - 2, 23, ¶0034 - ¶0035, ¶0049, ¶0052, ¶0063, ¶0086, ¶0090, ¶0100 - ¶0101, ¶0126, ¶0131, and ¶0163    In particular, see Fig. 1 ~ 104.  See Fig. 8.  See ¶0039 - ¶0040. See ¶0163, "In considering how to generate constraint area 836 for second object 816, consider that second object 816 corresponds to a pedestrian B determined to be crossing lane 811 from right to left. Features describing the current state of second object 816 including a predicted trajectory can be used to determine that object 816 is going to enter the lane 811 at time t= 1, at which point object 816 will be considered a blocking object.”)
Phillips further teaches wherein it controls the vehicle, which is further based at least in part on the predicted motion profile.  (See Figs. 15, 17, 20, ¶0197 - ¶0201, ¶0208 - ¶0219, and ¶0227 - ¶0228, and ¶0232.  In particular, see Fig. 15.  See ¶0201, "Motion of the autonomous vehicle can ultimately be controlled based at least in part on the motion plan.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the motion profile predictions, as taught by Phillips’ autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.
As to Claim 11,
Modified Zhu substantially discloses the method of claim 10.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein it determines, based at least in part on the predicted motion profile, a lane change action; wherein controlling the vehicle comprises controlling the vehicle to perform the lane change action.
Phillips’ autonomous vehicle motion planning system for gridlock teaches wherein it determines, based at least in part on the predicted motion profile, a lane change action.  (See Figs. 1 - 2, 23, ¶0034 - ¶0035, ¶0049, ¶0052, ¶0063, ¶0086, ¶0090, ¶0100 - ¶0101, ¶0126, ¶0131, and ¶0163    In particular, see Fig. 1 ~ 104.  See Fig. 8.  See Fig. 20 ~ 1302.  See ¶0039 - ¶0040. See ¶0163.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the motion profile predictions, as taught by Phillips’ autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.
controlling the vehicle comprises controlling the vehicle to perform the lane change action (See ¶0073, “LIDAR localizer determines a LIDAR pose estimate in response to receiving sensor data (e.g., LIDAR data, RADAR data, etc.) from sensors 206 for operating (e.g., routing, navigating, controlling, etc.) the autonomous vehicle 104 under autonomous control (e.g., in a coverage lane).  See ¶0074, Milstein teaches prescription of a motion plan that includes a diversity of lane change strategies and maneuvers.  See ¶0081,  Milstein teaches wherein based upon the inputted state data associated with the probability of the object performing according to a motion plan into his machine-learned model, described as prediction system 222, prediction system 222 outputs a cost function which signals higher or lower impacts / outlays; and then controls the autonomous vehicle to execute collision avoidance, which may include a lane change based upon the output determination of that motion plan’s cost function), and wherein the object is located in a target lane of the lane change action.  (See ¶0076 - ¶0082, Milstein teaches perception system 220 which detects and / or tracks objects which may be proximate to the environment of the vehicle such that these objects are located in a target lane of the lane change action.) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles wherein the autonomous vehicle is controlled to perform the lane change action based in part on the yield score, as taught by Milstein’s mapped driving path system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: 1) facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment; and 2) incorporating pedestrians, and / or other dynamic objects into a machine-learned model that refines decision making for autonomous driving vehicles making lane changes.
As to Claim 15,
Modified Zhu substantially discloses the non-transitory computer-readable medium of claim 14.  (See ¶0075.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the sensor data comprises simulated sensor data, the environment is a simulated environment, and the vehicle is a simulated vehicle.
On the contrary, Phillips’ autonomous vehicle motion planning system for gridlock teaches wherein the sensor data comprises simulated sensor data, the environment is a simulated environment, and the vehicle is a simulated vehicle.  (See ¶0081, "supervised training techniques can be performed to train the model to determine a blocking decision based at least in part on the feature(s) associated with an object. For example, the machine-learned blocking classifier model can be trained based at least in part on driving log data annotated with blocking labels. The log data can include objects of interest that were perceived by an AV during real-world and / or simulated operation of the AV and a blocking label identifying objects of interest as blocking objects or non blocking objects.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the vehicle simulation within a simulated environment in a machine-learning trained model, as taught by Phillips’ autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.
As to Claim 20,
Modified Zhu is considered to disclose the non-transitory computer-readable medium of claim 14.  (See 0075.)
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein, the operations further comprise: determining, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object; wherein controlling the vehicle is further based at least in part on the predicted motion profile.
On the other hand, Phillips’ autonomous vehicle motion planning system for gridlock teaches determining, based at least in part on the yield score, a predicted motion profile indicative of a predicted motion of the object (see Figs. 1 - 2, 23, ¶0034 - ¶0035, ¶0049, ¶0052, ¶0063, ¶0086, ¶0090, ¶0100 - ¶0101, ¶0126, ¶0131, and ¶0163    In particular, see Fig. 1 ~ 104.  See Fig. 8.  See ¶0039 - ¶0040. See ¶0163, "In considering how to generate constraint area 836 for second object 816, consider that second object 816 corresponds to a pedestrian B determined to be crossing lane 811 from right to left. Features describing the current state of second object 816 including a predicted trajectory can be used to determine that object 816 is going to enter the lane 811 at time t= 1, at which point object 816 will be considered a blocking object.”)
Additionally Phillips teaches wherein it controls the vehicle, which is further based at least in part on the predicted motion profile.  (See Figs. 15, 17, 20, ¶0197 - ¶0201, ¶0208 - ¶0219, and ¶0227 - ¶0228, and ¶0232.  In particular, see Fig. 15.  See ¶0201, "Motion of the autonomous vehicle can ultimately be controlled based at least in part on the motion plan.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the cost determination associated with the lane change action, and subsequent control of the autonomous vehicle respective to that cost, as taught by Phillips’ autonomous vehicle motion planning system for gridlock.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0071091 A1 to ZHU et al.  (herein after "Zhu") in view of No. 2021/0001858 to KANG (herein after "Kang") as to claim 6 above, and further in view of U.S. Patent Application Publication No. 2019/0384303 A1 to MUELLER et al. (herein after "Mueller").
As to Claim 13,
Modified Zhu substantially disclose the method of claim 6.
However, Zhu’s driver-intention based lane change assistance system for autonomous vehicles does not teach, or suggest, wherein the machine-learned model is trained based at least in part on training attribute data and ground truth attribute data indicative of a success of a lane change.
Mueller’s work presents a machine learning model—such as a deep neural network (DNN)—may be trained to use image data and/or other sensor data as inputs to generate two-dimensional or three-dimensional trajectory points in world space, a vehicle orientation, and/or a vehicle state. For example, sensor data that represents orientation, steering information, and/or speed of a vehicle may be collected and used to automatically generate a trajectory for use as ground truth data for training the DNN. Once deployed, the trajectory points, the vehicle orientation, and/or the vehicle state may be used by a control component (e.g., a vehicle controller) for controlling the vehicle through a physical environment. For example, the control component may use these outputs of the DNN to determine a control profile (e.g., steering, decelerating, and/or accelerating) specific to the vehicle for controlling the vehicle through the physical environment.
Mueller further teaches wherein the machine-learned model is trained based at least in part on training attribute data and ground truth attribute data indicative of a success of a lane change.  (See ¶0007, and ¶0087.  In particular, see ¶0087, “annotations as ground truth data to train a machine learning model—such as the DNN(s) described herein—to compute trajectory points, a vehicle orientation (e.g., with respect to features of the environment, such as lane markings), and/or a vehicle state (e.g., with respect to a vehicle maneuver, such as a lane change, a turn, a merge, etc.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Zhu’s driver-intention based lane change assistance system for autonomous vehicles with the ground truth attribute data indicative of a successful lane change, as taught by Mueller’s behavior guided path planning system for autonomous vehicles.  Motivation for combining the elements can include, but are not limited to: facilitating increased or enhanced safety for autonomous driving vehicles to determine lane change timing, which poses the least disruption to vehicle occupants, and the surrounding environment.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661